Citation Nr: 0217962	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for Crohn's disease 
with duodenal ulcer, currently rated as 60 percent 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1985 to 
September 1988, plus three months and 23 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs (VA) Albuquerque, New 
Mexico, Regional Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim and the evidence necessary to 
substantiate the claim.

2.  The veteran's Crohn's disease with duodenal ulcer has 
resulted in anemia, but is no more than severe in degree 
and has not resulted in symptoms reflective of pronounced 
disability such as marked malnutrition and general 
debility, or serious complications such as a liver 
abscess.


CONCLUSION OF LAW

The criteria for assignment of a disability rating higher 
than 60 percent for Crohn's disease with duodenal ulcer 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements 
of the case (SSOCs) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the 
veteran with the applicable regulations in the SOC and 
SSOCs.  The basic elements for establishing entitlement to 
a higher rating have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He was afforded a VA examination.  The RO 
obtained all relevant evidence identified by the veteran, 
including his VA treatment records.  The veteran requested 
a hearing at the RO but failed to appear for it on four 
occasions, and did not subsequently make another hearing 
request.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).





II.  Law and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider 
which Diagnostic Code or Codes are most appropriate for 
application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

Under Diagnostic Code 7323 (ulcerative colitis), a 10 
percent rating is warranted for ulcerative colitis that is 
moderate with infrequent exacerbations.  A 30 percent 
rating is warranted when the disorder is moderately severe 
with frequent exacerbations.  A 60 percent rating is 
warranted for ulcerative colitis that is severe with 
numerous attacks a year, malnutrition and the health is 
only fair during remissions.  A 100 percent rating is 
warranted for ulcerative colitis which is pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess. 
38 C.F.R. § 4.114, Diagnostic Code 7323.

III.  Background Information

The Board has considered the full history of the veteran's 
service-connected Crohn's disease.  His service medical 
records show that in May 1985 he was treated for diarrhea 
and stomach cramps which were believed to be due to viral 
gastroenteritis.  

He filed a claim for disability compensation with the VA 
in October 1988.  A VA examination report dated in April 
1989 shows that he reported having a two year history of 
chronic diarrhea and urgency with approximately five loose 
bowel movements per day.  He stated that he had been seen 
multiple times for this in service.  A VA examination 
report dated in September 1989 shows that the diagnosis on 
gastrointestinal examination was chronic diarrhea, 
probably secondary to Crohn's disease.  The RO initially 
denied service connection for Crohn's disease in a 
decision of December 1989; however, the veteran reopened 
the claim in November 1991.  The RO granted the claim in a 
decision of March 1992, and assigned an initial disability 
rating of 30 percent.  The veteran appealed the 30 percent 
rating, but it was confirmed by the Board in a decision of 
October 1995.

In a rating decision of August 1997, the RO assigned a 
temporary total disability rating for the period from June 
10, 1997, to October 1, 1997 based on VA treatment records 
showing that in June 1997 the veteran underwent surgery 
for abdominal exploration with small bowel resection times 
two.  Another surgery was performed in January 1998 for 
treatment of strictures.  The RO subsequently extended the 
temporary total rating until May 1, 1998.  The RO also 
assigned a rating of 60 percent effective from May 1, 
1998.  The RO confirmed the 60 percent rating in a 
decision of July 1999.

In January 2000, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.

The evidence which was obtained in connection with the 
current claim includes numerous VA medical treatment 
records.  A VA record dated in November 1999 shows that 
the veteran was seen for follow-up of inflammatory bowel 
disease.  He denied having any new bowel symptoms.  The 
pertinent assessment was IBD; stable.  It was noted that 
he would follow up with the GI clinic as scheduled.  A 
gastro/liver consult record dated in December 1999 shows 
that the veteran reported complaints of diarrhea and 
abdominal pain.  There was no weight loss.  On 
examination, the abdomen was soft and not distended.  
There was tenderness in the right lower quadrant.  The 
assessment was active Crohn's.  

A VA record dated in January 2000 shows that the veteran 
could not tolerate a medication which had been prescribed 
on his last visit, so he stopped taking it.  It was 
further noted that he had made changes to his diet and was 
feeling much better clinically, with one bowel movement a 
day and only slight right lower quadrant tenderness.  

The report of a gastrointestinal examination conducted by 
the VA in July 2000 shows that the examiner noted that the 
veteran was 36 years old and was service-connected for 
Crohn's disease.  He was treated medically for the 
disorder after discharge from service, and in June 1997 he 
had a surgical resection of 10.5 inches of bowel at VA 
hospital.  He had strictures related to the Crohn's 
disease, and had surgery to treat the strictures in 
January 1998.  The veteran reported having increasing 
epigastric pain over the years, and said that he was 
currently being evaluated for fatigue.  He said that he 
vomited about twice a month.  The vomiting was not 
associated with any pain, and just occurred spontaneously.  
He denied having any coffee ground vomitus or any black 
tarry stools.  He was taking cholestyramine, lansoprazole, 
and azathioprine for his Crohn's disease.  He was also 
taking potassium supplements because he had a past history 
of low potassium.  The veteran said that he had pain 
whenever he ate any solid food.  He stated that the pain 
was always present, but he did not report any other 
symptoms such as hypoglycemic reaction within proximity of 
eating.  He reported that he had diarrhea every day 
continuously.  He was taking lopermide 2 mg for the 
diarrhea.  He denied any constipation.  He said that he 
always had abdominal distention and gas after eating.  It 
was noted that an upper GI series was done in December 
1999 and revealed a hiatal hernia in addition to the 
Crohn's disease.  

On physical examination, the veteran's current weight was 
217 pounds.  He said that his usual weight was 230.  He 
stated that he generally ate less during the summertime.  
The veteran appeared to be pale and stated that he was 
fatigued, but he was unaware of any diagnosis of anemia.  
He had definite pain in the right side of his abdomen, 
both the upper and lower quadrants.  He had a midline scar 
that was six inches by one half inch wide and was 
hyperpigmented.  It went from his naval to his xiphoid.  
The examiner noted that on the upper GI series with small 
bowel follow through done in December 1999, there was a 
hiatal hernia.  His stomach and duodenum were normal.  
There was some irregularity in the small bowel which was 
probably related to his previous surgery.  A complete 
blood count showed that Hct was 16.7 and Hgb was 5.0.  The 
veteran and his primary care provider were notified of 
that result.  The diagnoses were (1) Crohn's disease with 
chronic diarrhea and abdominal pain, (2) severe anemia 
secondary to Crohn's disease, (3) negative X-ray for 
duodenal ulcer, and (4) hiatal hernia under treatment.  It 
was noted that after being notified of his anemia the 
veteran went to the emergency room and received two units 
of blood.  On July 18, 2000, he was seen in the emergency 
room with a transient obstruction.  He was scheduled for a 
gastroenterology appointment.  

A VA record dated in September 2000 shows that the veteran 
stated that he was feeling better now after having had 
severe anemia during the summer.  A VA record dated in 
October 2000 shows that the veteran's Crohn's disease was 
stable.  A VA treatment record dated in December 2001 
shows that the veteran was transfused with two units of 
red blood cells.  He reported that he was feeling well and 
was in a hurry to go back to work.  A VA record dated in 
January 2001 shows that the veteran reported being weak 
and tired, and felt that he was anemic again.  He was 
again transfused with two units of blood.  

A VA medical treatment record dated in February 2001 shows 
that the veteran had been treated with mesalamine with 
good results and resolution of diarrhea, nausea and 
vomiting.  He reportedly had occasional lower abdominal 
discomfort, but no bleeding.  The impression was Crohn's 
disease which appears to be well controlled.  

The report of a digestive system examination conducted by 
the VA in April 2001 shows that the examiner reviewed the 
veteran's claims file and VA medical records.  The 
veteran's current symptoms reportedly included a fever 
occurring once or twice a week, chronic malaise, and 
fatigue.  His weight fluctuated and he said that he lost 
about four pounds in the last week and a half.  He had 
chronic, nearly constant abdominal pain which he described 
as a soreness which was worse in the right upper quadrant 
and periumbilical area.  He also had chronic discomfort in 
the right lower quadrant and the left upper quadrant.  He 
reported having episodes of severe cramping pain.  He had 
five to six watery stools per day.  He had not noted any 
blood.  He vomited about once every two weeks.  There was 
no history of perirectal disease.  He had intestinal 
strictures requiring surgery in June 1997, when a bowel 
resection was done, and again in January 1998.  The second 
abdominal procedure was complicated by postoperative 
infection requiring his wound to heal by secondary 
intention.  His Crohn's disease had also been complicated 
by iron deficiency anemia which had at times been severe.  
The etiology was felt to be primary malabsorption of iron 
rather than blood loss in the stool.  He had required 
multiple blood transfusions in the past, with the last one 
in January 2001.  He had also required multiple injections 
of iron.  He was currently being evaluated for a possible 
inflammatory mass noted on an enteroclysis exam done March 
27, 2001.  He had a CT scan of his abdomen scheduled.  He 
was being followed by the gastroenterology clinic at a VA 
medical center.  His current medications included 
azathioprine 50 mg four tablets by mouth every day, 
therapeutic vitamins with minerals one tablet by mouth 
every day, lansoprazole 30 mg daily for heartburn symptoms 
related to his therapy for Crohn's disease, loperamide 2 
mg as needed to control diarrhea, and iron supplements.  
He was also prescribed oxycodone, which he took on an as 
needed basis for more severe episodes of abdominal pain.  
He was employed as an automobile salesman and had missed 
about four weeks of work in the last year due to his 
Crohn's disease.  

On physical examination, his temperature was 97.7 and he 
weighed 211.5 pounds.  Inspection of the abdomen showed a 
well healed midline surgical scar that was 15 cm broad and 
2 cm wide.  The scar was mildly depressed.  Its color was 
mildly hypopigmented.  There was no evidence of herniation 
through the scar.  Auscultation of the abdomen showed the 
presence of normal bowel sounds.  Palpation indicated the 
presence of moderate right upper quadrant and 
periumbilical tenderness.  There was also mild to moderate 
tenderness in the right lower quadrant and the left lower 
quadrant.  There was no guarding or rebound.  Rectal 
examination was declined.  A CT scan of the abdomen done 
on April 19, 2001 showed no mass, abscess or fistula.  The 
diagnoses were (1) Crohn's disease.  Results indicate that 
his disease is active.  (2) Residuals of bowel resections 
for strictures secondary to Crohn's disease.  (3) Iron 
deficiency anemia and malnutrition secondary to Crohn's 
disease.  

A VA hospital summary dated in June 2001 shows that the 
veteran was admitted for evaluation of suspected small 
bowel blockage, but it was not found on a CT scan of the 
pelvis.  The CT scan also showed no abscess, fistula or 
thickened bowel.  During the hospitalization, he tolerated 
a regular diet and was completely asymptomatic.  
Therefore, he was discharged.

IV.  Analysis

The veteran contends that his current 60 percent rating is 
incorrect because he suffers from anemia due to 
malabsorption, and it has caused several health problems 
and makes it hard for him to work.  He states that he is 
in pain most of the time, and has to spend a lot of time 
at the doctor's office.  

The Board finds, however, that the medical evidence does 
not show that the veteran's service-connected ulcerative 
colitis is productive of pronounced disability.  There is 
no evidence of pronounced disability with marked 
malnutrition, and general debility, or serious 
complications such as liver abscess.  With respect to 
whether there is marked malnutrition, the Board notes that 
the veteran's weight has been stable at over 200 pounds.  
The Board also notes that there are no treatment records 
reflecting general debility.  There is also no evidence of 
a serious complication such as a liver abscess, and CT 
scans specifically showed no abscesses.  Although the 
veteran has anemia, which is one of the manifestations 
contained in the criteria for a 100 percent rating, none 
of the other factors for such a rating are demonstrated.  
In light of this, the Board concludes that the veteran's 
disability picture more nearly approximated the criteria 
for the currently assigned 60 percent rating, which 
contemplates a disorder which is severe in degree, rather 
than the criteria for a 100 percent rating which 
contemplates pronounced disability.  

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-
connected Crohn's disease under the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule 
are found to be inadequate, an extraschedular evaluation 
may be assigned which is commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disorder.  38 C.F.R. § 3.321(b).  However, the 
Board believes that the regular schedular standards 
applied in the current case adequately describe and 
provide for the veteran's symptoms and disability level.  
The record does not reflect a disability picture that is 
so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disability.  The Board 
notes that the disability has not required frequent 
hospitalizations.  The VA hospital summary dated in June 
2001 shows that the veteran was admitted briefly for 
evaluation of suspected small bowel blockage, but it was 
not found on a CT scan of the pelvis.  During the 
hospitalization he tolerated a regular diet and was 
completely asymptomatic.  Therefore, he was discharged.   
With respect to any assertion that his disability has 
caused marked interference with his employment, the Board 
notes that although he reported having missed four weeks 
of work during the previous year, such industrial 
impairment is adequately addressed by the current 60 
percent rating.  The veteran is not currently employed, 
but this is due to the fact that he is incarcerated, 
rather than due to his service-connected disability.  The 
Board does not find the veteran's case outside the norm so 
as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-
96 (1996).  

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to a rating in excess of 60 percent.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3.



ORDER

An increased rating for Crohn's disease with duodenal 
ulcer, currently rated as 60 percent disabling, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

